770 So. 2d 180 (2000)
McDEVITT STREET BOVIS and AIG Services, Inc., Appellants,
v.
Illa ROGERS, Appellee.
No. 1D99-3799.
District Court of Appeal of Florida, First District.
September 15, 2000.
Rehearing Denied October 26, 2000.
Philip R. Augustine and Sean McBride of Langston, Hess, Bolton, Znosko & Helm, P.A., Maitland, for Appellants.
*181 Nora Leto of Kaylor & Kaylor, P.A., Winter Haven, for Appellee.
PER CURIAM.
In this workers' compensation case, the employer and carrier argue that the judge of compensation claims erroneously determined that the claimant was entitled to permanent total disability benefits because the claimant failed to prove that she would remain permanently and totally disabled after she reached maximum medical improvement. We agree and, accordingly, reverse.
Nobody testified either that the claimant had reached maximum medical (psychiatric) improvement, or that she would remain permanently and totally disabled when she did reach maximum medical improvement. Accordingly, this case is controlled by City of Pensacola Firefighters v. Oswald, 710 So. 2d 95 (Fla. 1st DCA 1998), and Chan's Surfside Saloon/Cox Ventures v. Zenith Insurance Co., 764 So. 2d 700 (Fla. 1st DCA 2000). Because the claimant failed to carry her burden of proof, the award of permanent total disability benefits was error.
REVERSED.
BARFIELD, C.J., WEBSTER and BENTON, JJ., CONCUR.